NO. 07-09-0142-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



MAY 29, 2009

______________________________



IN THE INTEREST OF M.B.T., A MINOR CHILD

_________________________________



FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;



NO. 2008-542,134; HONORABLE JIM BOB DARNELL, JUDGE

_______________________________





Before CAMPBELL and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Appellant, John Anthony Streater, appeals the granting of the Attorney General’s Motion Dismissing John Anthony Streater’s Motion for New Trial.   We dismiss his appeal.

On June 13, 2008, in the 140
th
 Judicial District Court, a default order was entered in this cause establishing paternity and setting child support.  On July 23, Streater filed a motion for new trial.  Prior to the trial court’s ruling on Streater’s motion for new trial, parentage testing was conducted and indicated that Streater could not be excluded as the father of the child, the subject of this suit.  On February 6, 2009, the Attorney General’s Office filed a Motion to Dismiss John Anthony Streater’s Motion for New Trial contending that Streater had failed to take further action and had not made further attempts to resolve this cause since the return of the parentage testing.  The trial court granted the Attorney General’s Motion to Dismiss on March 6 for want of prosecution.  Streater received notice of the granting of the Motion to Dismiss on April 2 and filed his notice of appeal on April 30.
(footnote: 1)
	Upon accepting Streater’s notice of appeal, this court notified Streater on May 6 that the filing fee of $175 had not been paid and that, according to Rule 42.3 (c), failure to pay the filing fee within 10 days from the date of the notice could result in dismissal.  To date, we have had no response to the court’s request nor have we received payment of the court’s filing fee.

We, therefore, dismiss the appeal.   
See
 
Tex. R. App. P. 
42.3(c).	



Mackey K. Hancock

                                      Justice







Do not publish.  









FOOTNOTES
1:Streater’s deadlines for filing an appeal began on the date he received notice of the signing of the dismissal order.  Tex. R. Civ. P. 306a(4); 
Straitway Transp., Inc. v. Mundorf
, 6 S.W.3d 734, 736 (Tex.App.–Corpus Christi 1999, pet. denied).